Order, Supreme Court, New York County (Helen E. Freedman, J.), entered April 10, 1992, which denied defendant’s motion to dismiss the complaint for lack of jurisdiction, unanimously affirmed, with costs.
The evidence is sufficient to show that process was properly served pursuant to CPBR 308 (2), notwithstanding the process server’s unavailability at the traverse hearing. Nor did the court’s questioning of defendant result in its consideration of inadmissible evidence, the court’s inquiries being relevant to defendant’s knowledge of legal procedures relating to service of process and his credibility. Concur — Carro, J. P., Wallach, Asch and Kassal, JJ.